516 S.E.2d 219 (1999)
258 Va. 1
COMMONWEALTH of Virginia
v.
Jeramie Michael BAKER.
Record No. 982102.
Supreme Court of Virginia.
June 11, 1999.
Michael T. Judge, Assistant Attorney General (Mark L. Earley, Attorney. General, on briefs), for appellant.
Clifford Y. Rose (Rose & Wall, on brief), Fredericksburg, for appellee.
Present: All the Justices.
PER CURIAM.
In this appeal, the Court reviews a judgment of the Court of Appeals declaring the *220 transfer of jurisdiction from a juvenile and domestic relations district court to a circuit court ineffectual and the subsequent convictions void. Baker v. Commonwealth, 28 Va. App. 306, 504 S.E.2d 394 (1998).
Central to the decision below was the interpretation of Code § 16.1-263(A), which provides, in part, that after a juvenile petition is filed, the court shall direct summonses "to the parents" of the juvenile. Here, even though the juvenile's mother received notice, the juvenile's biological father was not notified, there was no attempt to give him notice, and the circuit court made no certification on the record that the identity of the father was not reasonably ascertainable.
Parenthetically, we note the statute has been amended effective July 1, 1999 to provide for notice to "at least one parent." Acts 1999, ch. 952.
For the reasons set forth in the opinion of the Court of Appeals, we will affirm the court's judgment.
Furthermore, we decline the Attorney General's request that we apply this judgment prospectively only; retrospective application is mandated by Gogley v. Peyton, 208 Va. 679, 160 S.E.2d 746 (1968).
Affirmed.